The election of Abel White, returned a member from the town of Phillipston, was controverted by Elijah Gould and others, on the ground, that, at the meeting for the choice of a representative in said town, the poll was not kept open a reasonable and proper time.1
On the tenth of June, the committee on elections made the following report,2 in this ease :—
8 They have examined the depositions, furnished by the petitioners, in support of their allegations, and heard the answer of the sitting member thereto, and are of opinion, that, although all the usual facilities for an exercise of the elective franchise, by all the citizens of that town, at the late, representative election, were not afforded by the selectmen, in consequence of which, many of the legal voters did not exercise the right of voting, who had intended to do so; yet there does *270not appear to be any such infringement of personal rights, in this respect, as would require the interference of the house. The committee therefore report, that Abel White is entitled to a seat.”
The report was re-committed, with instructions to the committee to report the facts.
On the thirteenth, the committee reported a statement of facts, as follows: —
“ The meeting of the inhabitants of the town of Phillipston, for the choice of a representative in this legislature, was regularly warned and held in said town, on the eleventh day of May last, at two o’clock, P. M.; the poll for such choice was declared open by the selectmen, within a few minutes of that hour, and was kept open from twelve to twenty minutes, and until all persons in the meeting-house, having a right to vote, and desirous of exercising that right, had voted; the poll was then closed, (previous notice thereof having been given by the board of selectmen,) the votes counted, and a record thereof made, by which it appeared that thirty-three votes had been cast, all of which were for Mr. White.
It further appeared, that the usual time, for opening meetings in said town, had been at from one quarter to three quarters of an hour after that named in the warrant for holding such meeting; but the practice in this respect had not been uniform ; that on this occasion, a considerable number of the inhabitants, who had come to vote in the representative election, had lingered at an adjacent public house, while it was pending, until informed that the poll was closed, and Mr. White elected, in expectation that the opening of the meeting, and closing of the poll, would be delayed as usual; and that, on learning that the poll was closed, several persons, having a right to vote, immediately went to the meeting-house, demanded the privilege of voting, and were refused by the selectmen. The number who thus lost their privilege did not appear to the committee ; but on a subsequent ballot, taken on the proposed amendment to the constitution, seventy-one votes were cast, as appears by reference to the return of that town *271in the secretary’s office. Among those, who were thus prevented from voting, were two of the board of selectmen, who subsequently signed Mr. White’s certificate of election,
The sitting member alleges, that notice had been given by the selectmen, that this meeting would be opened punctually at the hour named in the warrant; but it does not appear to have been given at any public meeting of the inhabitants, or to have been generally circulated.
It did not appear, that any opposing candidate to Mr. White would have been voted for, if the poll had been kept open for any longer period, Mr. White is chairman of the board of selectmen in the town of Phillipston, and the petitioners allege, that said board contains also two of his near relatives.
The above are all the facts which can have any bearing on the decision of the house.”
Upon these facts, the first report, declaring Mr. White to be entitled to his seat, was agreed to.1
Note. By the adoption of the tenth article of amendment to the constitution, the political year 1831 terminated on the Tuesday next preceding the first Wednesday of January, 1832. The amendment provided that the political year should thereafter commence on the first Wednesday of January, instead of the last Wednesday of May, and that the general court should assemble every year on the first Wednesday of January, and should proceed, at that session, to make all the elections and do all the other acts, which, by the constitution, are required to be made and done at the session which had previously commenced on the last Wednesday of May. Before the adoption of the amendment, it had been customary for the legislature to have two sessions a year, the first commencing on the last Wednesday of May, as required by the constitution, and the other held by adjournment on the first Wednesday of January *272following. Since the adoption of the amendment, with two or three exceptions, there has been but one session a year, commencing with the political year on the first Wednesday of January. In the year 1885, and again in 1842, there was a second session.

 52 J. H. 57.


 Same, 118.


 52 J. H. 124, 178, 183.